Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
	From Figure 4 and 5, the relationship between blocks and frames is not clear. Are blocks contained within frames, or vice versa ? Clarification requested.
 
Claim Interpretation
	For claims 1, 11,  symbols for transmission is being interpreted to be OFDM symbols used in wireless communication. Applicant is requested to make this clear (e.g. a method of wireless communication). In this instance, context matters.

	For claims 41-43,  followed by is interpreted to be a sequence of subframes as depicted in Figures 8-15. Applicant may wish to clarify the claims by specifying the timing relationship to each subframe (e.g. what occurs in subframe 1, followed by changes in subframe 2 etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-11, 21, 26-27, 29, 31 and 41-48 are rejected under 35 U.S.C. 103 as being unpatentable over Rico Alvarino et al. (US 2017/0006578 hereafter Alvarino) in view of Papasakellariou et al. (US 2015/0085795 hereafter Papasak’795). 

For claims 1, 11,  Alvarino discloses broadcast channel (PBCH) repetition [title] in subframes that includes modulation symbols of physical broadcast channel (PBCH) and cell-specific reference signals (CRS) transmitted from the base station [0006]  by determining a first set of symbols ([0012] identifying first set comprising PBCH and CRS) for transmission and a second set of symbols for transmission ([0012] second set comprising PBCH without CRS), wherein the first set of symbols (305 Figure 3A) comprises a group of basic symbols ([0063] four consecutive OFDM symbols 305 Figure 3A), the second set of symbols comprises first repetition symbols (e.g. A2 , C2  , and the first repetition symbols are a duplicate of at least two of the group of basic symbols (A2 is a repeat of A1 in symbol period 4,  B2  is a repeat of B1 in symbol period 11 [0064]) ; 
	determining a plurality of sets of information, wherein each set of information of the plurality of sets of information comprises the first set of symbols (305 Figure 3A) followed by at least one symbol of the second set of symbols ([0077] second set with PBCH without CRS e.g.  C2 in period 3 that do not include CRS [0064]) ; and 
	transmitting the plurality of sets of information (Figure 2, PBCH 215-a, 215-b [0060]).

Papsak’795 teaches a similar but different way of dividing the symbols into 2 sets.
Papasak’795 in the same field of sending broadcast channels [title], discloses determining a first set of symbols for transmission (CRS1-4 Figure 9A)  and a second set of symbols for transmission (repetition of CRS1-4 Figure 9A) , wherein the first set of symbols comprises a group of basic symbols (CRS1-4), the second set of symbols comprises first repetition symbols (CRS1-4 repeated Figure 9A), and the first repetition symbols are a duplicate of at least two of the group of basic symbols (e.g. CRS0 repeated at 922, CRS1 repeated at 910 Figure 9A); 
	determining a plurality of sets of information (e.g. 1010 Figure 10 indexing quadruplet of OFDM symbols), wherein each set of information of the plurality of sets of information comprises the first set of symbols (1, 2, 3, 4 of 1010 Figure 10) followed by at least one symbol of the second set of symbols (2, 4 in 1022 and 3, 1 in 1020 Figure 10; and 
	transmitting the plurality of sets of information (by the base station to a UE repetitions for the broadcast channel [0005] Figure 1).
It would have been obvious to one of ordinary skill in the art to adopt Pasak’795’s teachings of mapping PBCH repetition symbols not according to their location in time but according to whether or not the OFDM symbols are in a special category (barred [0107]). 

Particularly for claim 11, Alvarino discloses a processor ([0107] at base station) and transmitter (1015-a Figure 11 [0107).
 
For claims 21, 31, Alvarino discloses from the perspective of the UE (115-a Figure 2) of receiving the PBCH transmission from the base station ([0007] devices that receive PBCH repetition).
Particularly for claim 31, Alvarino discloses a receiver (605 Figure 6) at the UE [0087].

For claims 6, 26, Alvarino discloses wherein the plurality of sets of information ([0012] first and second set of PBCH symbols) comprise cell broadcast information ([0005-0006] repeated PBCH broadcast by a base station).

For claims 7, 27, Alvarino discloses wherein the plurality of sets of information (repeated PBCH [0006])  comprise system information ([0005] system information). 

For claim 8, Alvarino discloses wherein a number of symbols of the group of basic symbols is fixed ([0062-0063] PBCH repetition patterns with 4 consecutive OFDM symbols) or preconfigured by a system.

For claims 9, 29, Alvarino discloses wherein a number of symbols of the first repetition symbols (e.g. 4 [0063]) is determined based on a system configuration ([0059] UE may receive MIB that enable accessing system information from SIBs).

For claim 10, Alvarino discloses wherein a number of the plurality of sets of information is fixed ([0077] first set that includes PBCH and CRS and second sets that includes PBCH without the CRS) or determined based on a system configuration.

For claims 41, 46, Alvarino discloses wherein each set of information of the plurality of sets of information (305 Figure 3A) comprises the first set of symbols (A1 ,B1,  C1 ,D1, Figure 3A)  followed by a first symbol of the second set of symbols (A2  slot 1 period 4 Figure 3A) and a second symbol of the second set of symbols (B2 slot 2 period 11 Figure 3A).

For claims 42, 44, 47, Alvarino discloses further comprising determining a third set of symbols for transmission (A3 ,B3 ,C3 , D3  Figure 3D, 3B), wherein the third set of symbols for transmission comprises second repetition symbols (following A-D2) , the second repetition symbols are a duplicate of at least two of the group of basic symbols (e.g. A1 , B1 ), and the second repetition symbols are different from the first repetition symbols (e.g.  location of A1 slot 2 period 7 Figure 3A different from location of A3 slot 2 period 12 Figure 3D).

For claims 43, 45, 48, Alvarino discloses wherein each set of information of the plurality of sets of information comprises the first set of symbols (A1, B1, C1, D1 Figure 3A) followed by at least one symbol of the second set of symbols (e.g. A2 Figure 3A) and at least one symbol of the third set of symbols (e.g. A3 Figure 3D).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BASIL MA/Examiner, Art Unit 2415